Judgment, Supreme *682Court, New York County (Charles Solomon, J.), rendered June 27, 1996, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree and unauthorized use of a vehicle in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years and 1 year, respectively, unanimously affirmed.
Defendant’s claim that the People failed to prove that the value of the stolen car was more than $100 is unpreserved for appellate review and we decline to review it in the interest of justice. Were we to review this claim, we would find that the jury could have reasonably inferred that the vehicle was worth more than $100 based upon police testimony as to the vehicle’s operability, photographs of the vehicle, and the fact that the owner, upon receiving the vehicle, chose to make repairs to the steering column and locks, which totaled $750 (see, People v Bolden, 249 AD2d 79; Matter of Moises O., 189 AD2d 687). Moreover, we do not find that the verdict was against the weight of the evidence. Concur — Rosenberger, J. P., Ellerin, Nardelli and Williams, JJ.